Citation Nr: 0924861	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for cold injury 
residuals of the left hand.

2.  Entitlement to service connection for cold injury 
residuals of the right hand.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran's accounts of in-service cold exposure are 
credible.

2.  The Veteran affirmed joint pain and arthritis or 
rheumatism at separation.

3.  A VA medical opinion relates the current findings of 
Raynaud's syndrome in the Veteran's hands to his cold 
exposure while in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury 
residuals of the left hand have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

2.  The criteria for service connection for cold injury 
residuals of the right hand have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).  Because this decision 
constitutes a complete grant of the benefits sought on 
appeal, no further discussion of the notice and assistance 
duties is necessary.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. §§ 1111, 1132.  The presumption of soundness can be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  
In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. § 
3.304(b)(2).

At his Board hearing, the Veteran testified that while 
participating in a training exercise in Germany during the 
winter months, he was required to transport personnel to the 
tank gunnery range in an open-air jeep wearing inadequate 
cold weather gear, including wool-lined leather mittens.  He 
testified that his fingers became numb, turned white, and 
felt swollen and hard.  He also testified that his fingers 
have been more sensitive to cold and are often colder than 
the rest of his body since his discharge from service.  The 
Veteran further testified that he did not seek treatment for 
his cold exposure while in service because he did not see any 
signs of actual frost bite and therefore assumed that his 
cold exposure was not serious enough to warrant treatment.

The Veteran's service induction examination reflects that no 
abnormalities of the upper extremities were noted, and in the 
corresponding report of medical history, the Veteran denied 
swollen or painful joints or any arthritis or rheumatism.  
(However, the Veteran affirmed other maladies in this report, 
indicating his willingness to report pre-service ailments.)  
While the Veteran's subsequent service treatment records do 
not reflect that he sought treatment for any residuals of his 
cold exposure during service, his separation medical history 
report reflects that he affirmed having swollen or painful 
joints and arthritis or rheumatism.  A notation on the report 
reflects a finding of a swollen finger on the left hand, 
which the examiner suspected to be arthritis that he noted 
existed prior to enlistment.

The Veteran's post-service treatment records include a March 
2008 VA treatment record reflecting that the Veteran had a 
history of Raynaud's syndrome (discoloration of the fingers 
or toes after exposure to temperature changes).
An examination of the Veteran's extremities revealed that 
when held under cold water, the Veteran's fingers turned 
white.  The VA physician's opined that the results of the 
water-testing of the Veteran's hands was suggestive of 
Raynaud's syndrome, which may well be related to his cold 
exposure while stationed in Germany during service.

The Board notes that the Veteran is competent to report his 
in-service experiences and symptomology.  See Jandreau v. 
Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (a veteran 
is competent to report an in-service experience and 
contemporaneous symptomology).  

Moreover, after reviewing the evidence of record, the Board 
concludes that the Veteran's reports of his in-service 
experiences and symptomatology are credible.  The Veteran's 
DD Form 214 reflects that he had one year, five months, and 
12 days of foreign service, and the Veteran's service 
treatment records reflect that he received treatment at 
military facilities in Munich, Germany, thereby corroborating 
the Veteran's reports of service in Germany.  Furthermore, 
the Veteran  reported joint pain, and arthritis or rheumatism 
at separation, and a corresponding examination to elaborate 
on the Veteran's reported ailments revealed that the Veteran 
had a swollen finger on his left hand.  While the separation 
report notes that this condition existed prior to service, 
that conclusion is inconsistent with the Veteran's service 
induction examination, which noted no joint abnormalities and 
during which he specifically denied joint pain, arthritis, or 
rheumatism.  Thus, viewing the totality of the evidence, the 
separation examiner's finding that this condition existed 
prior to service is insufficient to rebut the presumption of 
soundness.  38 C.F.R. § 3.304(b).  

Therefore, applying the presumption of soundness and noting 
that the Veteran specifically denied any joint symptomology 
at induction, coupled with the Veteran's credible testimony 
that he experienced temperature-sensitivity and pain in his 
hands after his cold exposure, the evidence supports a 
finding that the Veteran had cold weather exposure and 
related symptoms in service and thereafter.

Finally, the evidence of record contains findings of 
Raynaud's syndrome in both hands and a medical opinion 
suggestive of a relationship between the Veteran's current 
diagnosis and his in-service cold exposure, thereby 
reasonably establishing the requisite nexus between service 
and the Veteran's current disability.  Accordingly, a basis 
upon which to grant service connection has been presented, 
and the Veteran's appeal is granted.


ORDER

Service connection for cold injury residuals of the left hand 
is granted.

Service connection for cold injury residuals of the right 
hand is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


